                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                CHATTANOOGA DIVISION

  SYLVIA JEAN STEPHENSON,                        )
                                                 )
                 Plaintiff,                      )
                                                 )
  vs.                                            )       CIVIL ACTION FILE
                                                 )       NO.: 1:17-CV00194-TRM-SKL
  YRC, INC., D/B/A YRC FREIGHT,                  )
                                                 )
                 Defendant.                      )

                                  PLAINTIFF’S STATUS UPDATE

          Pursuant to the Court’s Order, Plaintiff files this status update. The Court ordered the parties

  to file a dismissal or a status update by February 28. The parties are working diligently to finalize

  the settlement. Both parties have agreed on the terms of the release agreement and the settlement

  check is being transmitted to Plaintiff’s counsel. However, Plaintiff must resolve outstanding issues

  with her open Chapter 13 bankruptcy before signing the release and receiving any funds. Plaintiff

  included her civil claim herein as an asset in her bankruptcy schedule of assets. Plaintiff’s position

  is that a debtor-in-possession Chapter 13 bankruptcy such as hers should not involve or need trustee

  or bankruptcy court approval to finalize settlement. Nonetheless, and in an abundance of caution,

  Plaintiff is seeking to comply with any reasonable requests by the bankruptcy court and trustee.

  Plaintiff has completed the first step of the process, but is awaiting an Order approving the

  settlement. Plaintiff now anticipates this order will be entered before the end of April. Plaintiff will

  file another status update on or before April 30, 2020 if a dismissal has not yet been filed by that

  time.

          Respectfully submitted, this 31st day of March, 2020.


                                                         SHIVER HAMILTON, LLC



                                       1
Case 1:17-cv-00194-TRM-SKL Document 120 Filed 03/31/20 Page 1 of 3 PageID #: 1756
                                           /s/ Alan J. Hamilton, Admitted pro hac vice
                                           ALAN J. HAMILTON, ESQ.
                                           MARGARET E. RANDELS, ESQ.
                                           (admitted pro hac vice)
                                           SHIVER HAMILTON, LLC
                                           3490 Piedmont Road, Suite 640
                                           Atlanta, Georgia 30305
                                           Telephone: (404) 593-0020
                                           Email: alan@shiverhamilton.com
                                                   maggy@shiverhamilton.com
                                           Attorneys for Plaintiff
  SHIVER HAMILTON, LLC
  3490 Piedmont Road, Suite 640
  Atlanta, Georgia 30305
  Telephone: (404) 593-0020
  Facsimile: (888) 501-9536




                                       2
Case 1:17-cv-00194-TRM-SKL Document 120 Filed 03/31/20 Page 2 of 3 PageID #: 1757
                                    CERTIFICATE OF SERVICE

         I hereby certify that on March 31, 2020, I electronically filed the foregoing Plaintiff’s

  Status Update with the Clerk of Court using the CM/ECF system which will automatically send

  email notification of such filing to the following attorneys of record:

  BYRON K. LINDBERG, ESQ.
  KARL M. BRAUN, ESQ.
  RUSSELL A. NEWMAN, ESQ.
  HALL BOOTH SMITH, PC
  Fifth Third Center
  424 Church Street, Suite 2950
  Nashville, Tennessee 37219
  Email: blindberg@hallboothsmith.com
         kbraun@hallboothsmith.com
         rnewman@hallboothsmith.com

                                                        SHIVER HAMILTON, LLC
                                                        /s/ Alan J. Hamilton, Admitted pro hac vice
                                                        ALAN J. HAMILTON, ESQ.
                                                        SHIVER HAMILTON, LLC
                                                        3490 Piedmont Road, Suite 640
                                                        Atlanta, Georgia 30305
                                                        Telephone: (404) 593-0020
                                                        Email: alan@shiverhamilton.com
                                                        Attorney for Plaintiff



  SHIVER HAMILTON, LLC
  3490 Piedmont Road, Suite 640
  Atlanta, Georgia 30305
  Telephone: (404) 593-0020
  Facsimile: (888) 501-9536
  alan@shiverhamilton.com




                                       3
Case 1:17-cv-00194-TRM-SKL Document 120 Filed 03/31/20 Page 3 of 3 PageID #: 1758
